Citation Nr: 0924373	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  04-09 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served in the Army National Guard of Pennsylvania 
from April 2001 to October 2002, with a period of active duty 
for training (ACDUTRA) from June 2001 to August 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from May 2003 and August 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  It was remanded for additional 
development in July 2007 and August 2008.


FINDING OF FACT

The Veteran did not have a chronic right knee disorder in 
service, and her current right knee disorder has not been 
linked by competent medical evidence to service.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review. The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As the notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability, notice of the evidence required to substantiate a 
claim for service connection must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).

In this case, the VCAA duty to notify was satisfied prior to 
the initial RO decision by a letter issued to the Veteran in 
July 2003.  The letter advised the Veteran of the criteria 
for service connection and what evidence VA would attempt to 
obtain.  The Veteran was also notified of the types of 
evidence that might be relevant to support the claims.  The 
duty to notify as to the claim for service connection is met.  
The Veteran was also advised as to disability evaluations and 
effective dates in May 2008.

In addition, the duty to assist the Veteran to develop the 
claim is fulfilled.  VA has a duty to assist the Veteran in 
the development of the claim.  This duty includes assisting 
the Veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained and the Veteran 
has submitted private treatment records.  The Veteran was 
afforded VA medical examinations in August 2003 and November 
2008.  Significantly, neither the Veteran nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record establishes the Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  All 
requirements of the duty to notify the Veteran and the duty 
to assist the Veteran are met.

II.  Merits of the Claim

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Stated somewhat differently, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus (i.e., link) between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Certain diseases are chronic, per se, like arthritis 
(degenerative joint disease), and therefore will be presumed 
to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from active military service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309; 67 Fed. Reg. 67792- 67793 (Nov. 7, 
2002). 
 
Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred in the line of duty. 38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active 
military, naval, or air service also includes any period of 
inactive duty for training (INACTDUTRA) during which the 
individual concerned was disabled from an injury, but not 
disease, incurred in the line of duty.  Id.  Accordingly, 
service connection may be granted for disability resulting 
from a disease or injury incurred in, or aggravated, while 
performing ACDUTRA or from an injury, but not disease, 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110.

In this case, the record shows that the Veteran entered 
service in sound condition concerning her right knee.  A 
September 2003 letter from a private provider indicates that 
the Veteran had no problems with her knees prior to service.  
Her service treatment records (STRs) also show the she 
reported no prior knee problems when examined in April 2001.  
While on active duty, she was seen on numerous occasions for 
back and hip problems, which are now service-connected, but 
was seen on only one occasion in August 2001 for knee pain.  
But a chronic right knee disorder was never diagnosed in 
service.  Thus, in the absence of a chronic right knee 
disorder in service, the STRs do not support her claim.  See 
Struck v. Brown, 9 Vet. App. 145 (1996).

Following service, the Veteran received regular treatment for 
her painful back and hip disabilities.  During this time, 
however, she sought no treatment for her right knee, despite 
her regular contact with orthopedic providers.  These post-
service treatment records therefore provide additional 
evidence against the Veteran's claim that she incurred a 
right knee disorder in service.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran was afforded a VA examination for her knee in 
August 2003.  Again, she reported that her right knee pain 
began on active duty as a result of marching exercises, and 
that she sought medical treatment two times.  Following a 
physical examination, the diagnosis was tendonitis of the 
right knee with intermittent residual pain.  However, the 
examiner offered no opinion concerning the etiology or date 
of onset of this disorder.  Therefore, this examination 
report does not support the Veteran's claim.  See Watson, 
Maggitt, Hibbard, and Collaro, all supra. 

In November 2008, however, a VA examiner did provide an 
opinion addressing whether the Veteran's right knee disorder 
is related to service.  A physical examination at that time 
revealed slight patellar maltracking of the right knee.  
After reviewing the Veteran's claims file, the examiner 
opined that the Veteran's current symptoms were different 
from the ones she experienced in service, which were due to 
overuse.  In comparison, her current knee pain was not due to 
an overuse-type injury, which led the examiner to determine 
that the Veteran's current right knee disorder was not caused 
by increased physical activity while in service.

Since this opinion is based on a review of the pertinent 
medical history, is consistent with the evidence of record, 
and is supported by sound medical rationale, it provides 
compelling evidence against the Veteran's claim.  Simply 
stated, the VA examiner in November 2008 applied valid 
medical analysis to the significant facts of this case in 
reaching his conclusion.  See Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008); see also Wray v. Brown, 7 Vet. App. 488, 
493 (1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position.)

In addition to the medical evidence, the Board has also 
considered the Veteran's own lay statements in support of her 
claim.  While she may well believe that her right knee 
disorder is related to service, as a layperson without any 
medical training and expertise, the Veteran is simply not 
qualified to render a medical opinion in this regard.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  The Board recognizes 
that the Veteran is competent to comment on her symptoms 
(i.e. right knee pain), dating supposedly back to service, 
but not the cause of these symptoms.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 38 
C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

In any event, even assuming for the sake of argument that the 
Veteran is competent to comment on this matter, the Board 
must still assess the probative value of the Veteran's lay 
statements in terms of whether they also are credible.  See 
Layno v. Brown, 6 Vet. App. 465 (1994). (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  
See also Barr v. Nicholson, 21 Vet App 303 (2007).  In other 
words, even if the Board were to consider the lay statements 
concerning the presence of a right knee disorder since 
service, the probative value of these statements must still 
be considered in light of the medical and other probative 
evidence of record.

In making this credibility determination, however, the Board 
affords the lay statements significantly less probative value 
than the STRs and the medical opinion contained in the 
November 2008 VA examination report, which clearly show that 
the Veteran's right knee disorder is not related to service.  
In sum, the STRs, which make no reference to a chronic right 
knee disorder, and the negative opinion provided by a VA 
examiner in November 2008, have significantly greater 
probative value than the Veteran's lay statements.  See 
Schoolman v. West, 12 Vet. App. 307 (holding it is the 
Board's responsibility to weigh the evidence (both favorable 
and unfavorable) and to decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a right knee disorder.  As such, there 
is no reasonable doubt to resolve in the Veteran's favor, and 
his claim must be denied.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for a right knee disorder is denied.



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


